DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending in this application.
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s arguments with respect to rejections have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that the rejection under 35 U.S.C. 103 is improper because Yu in in view of Jung does not teach or suggest the amended claim 1, because:
1) Applicant argues that Yu is directed to a home robot that can make personalized purchase suggestions and present targeted advertisements to a user which is NOT relevant to the embodied invention. Yu does not even mention the word "massage" and is not concerned at all with an artificial intelligence massage apparatus for controlling a massage operation. Moreover, Yu is not relevant to the embodied invention and one having ordinary skill in the art would have no reason to even considered combining Yu's home robot with targeted advertising with Jung's massage chair. Such a combination can only be based on Applicant's own disclosure and improper hindsight reconstruction (REMARKS, on page 10 of 15, 1st paragraph – 11 of 15, 2nd paragraph and on page 13 of 15, 3rd paragraph).
	However, the Examiner respectfully disagrees. The rejection under 35 U.S.C. 103 is proper because Yu discloses an electronic device, which may at least one of various medical devices, is operated by user’s information irrelevant to the user's intent, emotion, or situation based on based on the result of the voice recognition and the image analysis ([0039][0053][0054]). Yu does not explicitly teach an electric device which performs a massage operation, however, Jung does teach the deficiencies. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of controlling a device based on audio and video input as taught by Yu with the method of controlling a massage device by adjusting strength of massage based on the facial expression as taught by Jung to allow a user to sit comfortably and receive a massage (Jung, [0003]).
2) Applicant argues that Yu’s distance between the user and the camera should be considerably separated. In contras of Yu, the embodied invention can select the best image data considering the direction of the user’s face by acquiring image data from at least one camera placed around the user’s face (REMARKS, on page 13 of 15, 2nd paragraph).
However, the Examiner respectfully disagrees. Claim 1 does not recite how close or far the at least one camera should be located and merely recites that image data of user’s face is received without limiting the distance between the user and the camera.
3) In further contrast to Yu, in the embodied invention, the object massage operation is performed through facial expression information or based on the image data and the current massage operation (REMARKS, on page 13 of 15, 4th paragraph).
However, the Examiner respectfully disagrees. Jung does teach that the massage operation is performed with adjusting strength based on the degree of the grimace of the user by capturing an image around the user's eyes ([0133][0136][0147]-[0149][0155][0157]).
In the light of the reasons above, the combination of Yu and Jung discloses the claimed feature recited in amended claim 1 and similarly recited in claims 12 and 20. Thus, the Examiner maintains the rejection at this time. Please see the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 12, 20, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub. 2018/0285752) in view of Jung (US Pub. 2018/0113308, published 2018-04-26).
Regarding claim 1, Yu discloses an artificial intelligence [massage] apparatus ([0041] artificial intelligence electronic device) for controlling a [massage] operation, comprising: 
a microphone; at least one camera (Fig. 1, [0045][0067] a microphone 111, a camera 113, a processor, e.g., the control module 130); and a processor configured to: 
receive image data including a face of a user via the at least one camera (Fig. 2, step 210, Fig. 5, item 511, Figs, 7 and 8, [0133] receiving image data including a face), 
determine whether the user is uttering a sound based on a movement of lips of the user from the image data ([0051]-[0053] analyzing positions of feature points corresponding to the region around the person's lips to analyze the person's expression which includes speech);
in response to determining that the user is uttering the sound based on the movement of the lips of the user, obtain speech data via the microphone (Fig. 2, step 210, Fig. 5, item 511, Figs, 7 and 8, [0133] collecting voice and visual information; [0051]-[0054] “decide highly relevant information as information to be provided, based on the result of the voice recognition and the image analysis”),
generate intention information corresponding to the speech data, the intention information being associated with an intention of the user for controlling a [massage] of the user (Figs, 5, 7 and 8, [0133]-[0137] analyzing the collected visual and voice information and determining user’s intention), and 
control a [massage operation of the driver] based on the intention information ([0138]-[0145] a control module may output a query and may support the purchase according to the purchase route).
Yu does not explicitly teach, however Jung does explicitly teach including the bracketed limitation:
a driver including at least one motor (Fig. 3, [0119] a driving unit 220 includes a motor); and
controlling a [massage] of the user, and control a [massage] operation of the driver based on the intention information ([0133][0136][0147]-[0149][0155][0157] adjusting strength based on the degree of the grimace of the user by capturing an image around the user's eyes).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing information based on audio and video input in order to control and support a device as taught by Yu with the method of controlling a massage device by adjusting strength of massage based on the facial expression as taught by Jung to allow a user to sit comfortably and receive a massage (Jung, [0003]).
Regarding claim 2, Yu in view of Jung discloses the artificial intelligence massage apparatus of claim 1, and Yu further discloses:
wherein the processor is further configured to: in response to determining that the user is not uttering a sound based on the image data, determine an [object massage] operation based on the image data and current [massage operation] information (Fig. 3, step 320 and [0093] performing an image analysis on the obtained image and determining the user's intent, emotion, or situation, based on a result obtained by analyzing the collected information).
Yu does not explicitly teach, however Jung does explicitly teach including the bracketed limitation:
determine an [object massage] operation based on the image data and current [massage operation] information, and control the massage operation of the driver based on the object massage operation determined based on the image data and the current massage operation information ([0133][0136][0149][0155] adjusting massage strength of a massage chair by user’s facial expression; [0157] “When the massage strength of the massage chair is increased, the controller 180 of the HMD device 100 can detect the absence or absence of the grimace of the user. When the grimace of the user is not detected as shown in FIG. 9, the controller 180 of the HMD device 100 can transmit no command to the massage chair.”).
Regarding claim 9, Yu in view of Jung discloses the artificial intelligence massage apparatus of claim 1.
Yu does not explicitly teach, however, Jung does explicitly teach:
 wherein the processor is further configured to: in response to the intention information not being associated with the control of the massage operation, determine an object massage operation based on the image data and current massage operation information, and control the massage operation of the driver based on the object massage operation determined based on the image data and the current massage operation information. (Figs. 9 and 10, [0156]-[0164] increasing a massage strength of a massage chair and stopping increasing the massage strength based on the detected user’s facial expression).
Regarding claim 12, Yu discloses a method for controlling massage operation, the method comprising: 
receiving image data including a face of a user via the at least one camera (Fig. 2, step 210, Fig. 5, item 511, Figs, 7 and 8, [0133] receiving image data including a face), 
determining whether the user is uttering a sound based on a movement of lips of the user from the image data ([0051]-[0053] analyzing positions of feature points corresponding to the region around the person's lips to analyze the person's expression which includes speech);
in response to determining that the user is uttering the sound based on the movement of the lips of the user from the image data, obtaining speech data via the microphone (Fig. 2, step 210, Fig. 5, item 511, Figs, 7 and 8, [0133] collecting voice and visual information; [0051]-[0054] “decide highly relevant information as information to be provided, based on the result of the voice recognition and the image analysis”),
generating intention information corresponding to the speech data, the intention information being associated with an intention of the user for controlling a [massage] of the user (Figs, 5, 7 and 8, [0133]-[0137] analyzing the collected visual and voice information and determining user’s intention), and 
controlling a [massage operation of a driver] based on the intention information ([0138]-[0145] a control module may output a query and may support the purchase according to the purchase route.).
Yu does not explicitly teach, however Jung does explicitly teach including the bracketed limitation:
the driver including at least one motor (Fig. 3, [0119] a driving unit 220 includes a motor); 
controlling a [massage operation of a driver] based on the intention information ([0133][0136][0147]-[0149][0155] based on the degree of the grimace of the user by capturing an image around the user's eyes);
in response to determining that the user is not uttering a sound or determining that the intention information is not associated with control of the massage operation, determining an object massage operation based on the image data and current massage operation information (Jung, [0157] “When the massage strength of the massage chair is increased, the controller 180 of the HMD device 100 can detect the absence or absence of the grimace of the user. When the grimace of the user is not detected as shown in FIG. 9, the controller 180 of the HMD device 100 can transmit no command to the massage chair.”); and
controlling the [massage] operation of the driver based on the object massage operation determined based on the image data and the current massage operation information ([0133][0136][0149][0155][0157] maintaining massage strength of a massage chair based on detecting absence of grimace).
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing information based on audio and video input in order to control and support a device as taught by Yu with the method of controlling a massage device by adjusting strength of massage based on the facial expression as taught by Jung to allow a user to sit comfortably and receive a massage (Jung, [0003]).
Regarding claim 20, Claim 20 is corresponding medium claim to method claim 12. Therefore, claim 20 is rejected using same rationale as applied to claim 12 above. 
Regarding claim 21, Yu in view of Jung discloses the artificial intelligence massage apparatus of claim 1, and Yu further disclose: obtaining at least one image data from each of the at least one camera; (Fig. 2, step 210, Fig. 5, item 511, Figs, 7 and 8, [0133] receiving image data including a face). 
Yu in view of Jung does not explicitly teach, however, Cech does explicitly teach:
determine the face of the user and the face direction of the user from the at least one image data, and select the image data closest to the center of the face direction determined from the at least one image data (Cech, Figs. 2B and 2C, [0040][0041][0052]  “The camera 240, in conjunction with the automated speech recognition system 200 … to complete pattern recognition and facial identification processes. This allows the camera … to focus the field of view… on a user's mouth, illustrated by the field of view patterns on … faces. Using facial recognition software … along with the location of a user's mouth”).
Claims 3-8 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub. 2018/0285752) in view of Jung (US Pub. 2018/0113308) and further in view of Kisilev (US Pub. 2017/0200092).
Regarding claim 3, Yu in view of Jung discloses the artificial intelligence massage apparatus of claim 2, and Yu further discloses:
wherein the processor is further configured to: 
generate facial expression information from the image data based on a facial expression information generation model (Yu, [0051] “identified from the database, based on an analysis and comparison of the person's facial expressions with the mapping of the database”).
Yu does not explicitly teach, however Jung does explicitly teach:
 determine the object massage operation based on the facial expression information and the current massage operation information based on a first massage operation determination model, and wherein each of the facial expression information generation model and the first massage operation determination model includes an [artificial neural network trained based on a machine learning algorithm or a deep learning algorithm] (Figs. 9 and 10, [0156]-[0164] increasing a massage strength of a massage chair and stopping increasing the massage strength based on the detected user’s facial expression).
Yu in view of Jung does not explicitly teach, however, Kisilev does explicitly teach the bracketed limitation:
wherein each of the facial expression information generation model and the first massage operation determination model includes an [artificial neural network trained based on a machine learning algorithm or a deep learning algorithm] – image recognition ([0021][0035] creating Convolution Neural Network model which is a type of feed-forward artificial neural network and involves a deep learning process [0035]  CNN model which receives and processes the incoming sample media objects to create one or more feature maps each associated with one of the plurality of features).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing information based on audio and video input in order to control and support a device as taught by Yu  in view of Jung with the method of adapting deep learning models as taught by Kisilev to improve the classification accuracy and generalization and/or avoid overfitting of the learning models the sample data used during the training process (Kisilev, [0003][0035]).
Regarding claim 4, Yu in view of Jung and further in view of Kisilev discloses the artificial intelligence massage apparatus of claim 3, and Jung further discloses:
wherein the first massage operation determination model determines the object massage operation based on facial expression information generated from image data of a predetermined section and massage operation information of the predetermined section (Jung, [0145]-[0155] adjusting massage levels based on determined degree of grimace of the user).
Regarding claim 5, Yu in view of Jung and further in view of Kisilev discloses the artificial intelligence massage apparatus of claim 3, and Jung further discloses:
wherein the processor is further configured to: in response to the massage operation being controlled based on the intention information, generate first training data including the facial expression information, the current massage operation information, and control information of the massage operation corresponding to the intention information, and wherein the first training data is used for training and updating the first massage operation determination model (Jung, [0145]-[0155] adjusting massage levels based on current massage mode and determined degree of grimace of the user).
Regarding claim 6, Yu in view of Jung discloses the artificial intelligence massage apparatus of claim 2, and Jung further discloses:
wherein the processor is further configured to: determine the object massage operation from the image data based on a second massage operation determination model, and wherein the second massage operation determination [model includes an artificial neural network trained based on a machine learning algorithm or a deep learning algorithm] (Jung, [0145]-[0155] adjusting massage levels based on current massage mode and determined degree of grimace of the user).
Yu in view of Jung does not explicitly teach, however, Kisilev does explicitly teach the bracketed limitation:
wherein the second massage operation determination [model includes an artificial neural network trained based on a machine learning algorithm or a deep learning algorithm] ([0021][0035] creating Convolution Neural Network model which is a type of feed-forward artificial neural network and involves a deep learning process [0035]  CNN model which receives and processes the incoming sample media objects to create one or more feature maps each associated with one of the plurality of features).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing information based on audio and video input in order to control and support a device as taught by Yu  in view of Jung with the method of adapting deep learning models as taught by Kisilev to improve the classification accuracy and generalization and/or avoid overfitting of the learning models the sample data used during the training process (Kisilev, [0003][0035]).
Regarding claim 7, Yu in view of Jung and further in view of Kisilev discloses the artificial intelligence massage apparatus of claim 6, and Jung further discloses:
wherein the second massage operation determination model determines the object massage operation based on image data of a predetermined section and massage operation information of the predetermined section (Jung, [0145]-[0155] adjusting massage levels based on determined degree of grimace of the user).
Regarding claim 8, Yu in view of Jung and further in view of Kisilev discloses the artificial intelligence massage apparatus of claim 6, and Jung further discloses:
 wherein the processor is further configured to: in response to the massage operation being controlled based on the intention information, generate second training data including the image data, the current massage operation information, and control information of the massage operation corresponding to the intention information (Jung, [0145]-[0155] adjusting massage levels based on current massage mode and determined degree of grimace of the user). 
Yu in view of Jung does not explicitly teach, however, Kisilev does explicitly teach: wherein the second training data is used for training and updating the second massage operation determination model (Kisilev, [0002][0035] artificial neural networks (ANN) and/or convolutional neural networks (CNN) are trained and continuously evolve (learn) during the process of classifying new objects).
Regarding claims 14-16, Claims 14-16 are corresponding method claims to system claims 3-5. Therefore, claims 14-16 are rejected using same rationale as applied to claims 3-5 above. 
Regarding claim 17, Yu in view of Jung discloses the method of claim 12, and Jung further discloses:
 [determining the object massage operation from the image data based on a second massage operation determination model, wherein the second massage operation determination] model includes an artificial neural network trained or updated using a second training data including the image data, the current [massage] operation information, and control information of the [massage] operation corresponding to the intention information based on a machine learning algorithm or a deep learning algorithm,  and the second [massage] operation determination model determines the object [massage] operation based on image data of a predetermined section and [massage] operation information of the predetermined section] (Jung, [0145]-[0155] adjusting massage levels based on current massage mode and determined degree of grimace of the user).
Yu in view of Jung does not explicitly teach, however, Kisilev does explicitly teach excluding the bracketed limitation:
 [determining the object massage operation from the image data based on a second massage operation determination model, wherein the second massage operation determination] model includes an artificial neural network trained or updated using a second training data including the image data, the current [massage] operation information, and control information of the [massage] operation corresponding to the intention information based on a machine learning algorithm or a deep learning algorithm,  and the second [massage] operation determination model determines the object [massage] operation based on image data of a predetermined section and [massage] operation information of the predetermined section] ([0021][0035] creating Convolution Neural Network model which is a type of feed-forward artificial neural network and involves a deep learning process [0035]  CNN model which receives and processes the incoming sample media objects to create one or more feature maps each associated with one of the plurality of features; Fig. 1 and [0038][0039] generating a plurality of features by classifying the media sample).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub. 2018/0285752) in view of Jung (US Pub. 2018/0113308, published 2018-04-26) and further in view of Cech et al., (US Pub. 2018/0286404).
Regarding claim 13, Yu in view of Jung discloses the method of claim 12, and Yu further disclose: obtaining at least one image data from each of the at least one camera; (Fig. 2, step 210, Fig. 5, item 511, Figs, 7 and 8, [0133] receiving image data including a face).
Yu in view of Jung does not explicitly teach, however, Cech does explicitly teach:
determining the face of the user and the face direction of the user from the at least one image data; and selecting the image data closest to a center of the face direction determined from the at least one image data (Cech, Figs. 2B and 2C, [0040][0041][0052]  “The camera 240, in conjunction with the automated speech recognition system 200 … to complete pattern recognition and facial identification processes. This allows the camera … to focus the field of view… on a user's mouth, illustrated by the field of view patterns on … faces. Using facial recognition software … along with the location of a user's mouth”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of controlling a device based on audio and video input as taught by Yu in view of Jung with the method of identifying face direction in order to image data as taught by Cech to identify a voice command accurately (Cech, [0051]).
Claims 10, 11, 18, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub. 2018/0285752) in view of Jung (US Pub. 2018/0113308) and further in view of Song (US Pub. 2018/0170231).
Regarding claim 10, Yu in view of Jung discloses the artificial intelligence massage apparatus of claim 1.
Yu in view of Jung does not explicitly teach, however, Song does explicitly teach:
wherein the artificial intelligence massage apparatus is mounted on a self-driving vehicle or configured as a portion of the self-driving vehicle (Song, [0018][0019][0049][0060] massage function of a self-driving vehicle).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of providing information based on audio and video input in order to control and support a device as taught by Yu in view of Jung with the method for  providing customized and adaptive massaging in vehicle seats as taught by Song to provide occupants with safety and comfort (Song, [0059][0060]).
Regarding claim 11, Yu in view of Jung and further in view of Song discloses the artificial intelligence massage apparatus of claim 10.
wherein the processor is further configured to: perform a massage operation while the self-driving vehicle is autonomously driving (Song, [0018][0019][0049][0060] vehicle is operated in fully-autonomous mode).
Regarding claims 18 and 19, Claims 18 and 19 are corresponding method claims to system claims 10 and 11. Therefore, claims 18 and 19 are rejected using same rationale as applied to claims 10 and 11 above.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al., (US Pub. 2018/0285752) in view of Jung (US Pub. 2018/0113308) and further in view of Kang et al., (US Pub. 2022/0013124, priority date: 2018-11-15).
Regarding claim 22, Yu in view of Jung discloses the artificial intelligence massage apparatus of claim 1.
Yu in view of Jung does not explicitly teach, however, Kang does explicitly teach:
wherein the processor is further configured to: obtain only the speech data of a situation where it is determined that the user is uttering while continuously obtaining the speech data via the microphone constantly activated, or obtain the speech data by activating the microphone only in a situation where it is determined that the user is uttering (Kang, [0074] capturing an image of the face of a user uttering the expression from the camera module and activating a microphone while activating the camera module, so as to acquire the speech of the user that utters the expression).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of controlling a device based on video and audio input as taught by Yu in view of Jung with the method of activating a microphone as taught by Kang to improving the speech recognition accuracy (Kang, [0013]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659